DETAILED ACTION
In response to communications filed 18 December 2018, this is the first Office action on the merits. Claims 1-9 and 19-29 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  “a data cache area” has antecedent basis to --the data cache area-- (line 6). 
Claim 7 is objected to because of the following informalities:  “the synchronization command” lacks antecedent basis and should be --a synchronization command-- (line 6). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-9, 19-20, 24-27, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stritzel et al. (US 2014/0172793 A1).

Regarding claim 1, Stritzel teaches a method for synchronizing data, comprising: 
determining a data type corresponding to target data to be synchronized (see Stritzel [0027], “identify 306 respective objects 108 of the object set 108 as a high-priority object or a regular-priority object”);
determining whether the data type corresponding to the target data is a preset data type (see Stritzel [0027], “identify . . . regular-priority object”);
adding the target data to a data cache area when the data type corresponding to the target data is the preset data type (see Stritzel [0043], “Updates to regular-priority objects 108 are stored in the object update cache”); and
synchronizing the target data in the data cache area to a cloud server, after a preset interval (see Stritzel [0043], “according to the regular priority synchronization frequency . . . object update cache 702 may be wholly synchronized with the remote data store,” where [0035] teaches that the remote data store may be a cloud server, because it may be provided by a “cloud service”).

Regarding claim 2, Stritzel teaches further comprises: when the data type corresponding to the target data is not the preset data type, sending a data synchronization request carrying the target data to the cloud server, to synchronize the target data to the cloud server (see Stritzel [0042], “high-priority objects 108 may be directly synchronized”).

Regarding claim 3, Stritzel teaches further comprising:

determining whether the failure reason satisfies a preset condition (see Stritzel [0025], “threshold is exceeded”);
adding the target data to the data cache area when the failure reason satisfies the preset condition (see Stritzel [0025], “When this threshold is exceeded, the high-priority synchronization may be throttled back to the frequency of the regular-priority synchronization,” where [0043] and [0046] teach that regular-priority synchronization adds the target data to the “object update cache” area); and
synchronizing the target data in the data cache area to the cloud server (see Stritzel [0043] and [0046]).

Regarding claim 4, Stritzel teaches wherein determining whether the failure reason satisfies the preset condition comprises:
determining that the failure reason satisfies the preset condition when the failure reason is that a network state is abnormal or a load of the cloud server is greater than a preset threshold (see Stritzel [0025], determining that the failure reason based on a “bandwidth” threshold determines that a network bandwidth state is abnormal); and
wherein synchronizing the target data in the data cache area to the cloud server comprises: synchronizing the target data in the data cache area to the cloud server when the 

Regarding claim 6, Stritzel teaches after adding the target data to the data cache area and before synchronizing the target data in the data cache area to the cloud server, further comprising: updating the target data in the data cache area according to changes in the target data when detecting that the target data changes during the preset interval (see Stritzel [0041]-[0043], target data in the “object update cache” may be updated after it is added to the cache, because “all such updates may be stored upon detecting the update”).

Regarding claim 8, Stritzel teaches before determining the data type corresponding to the target data to be synchronized, further comprising: categorizing the target data according to a frequency of data changes or a number of data changes, to obtain the data type corresponding to the target data (see Stritzel [0037], “prioritization criteria . . . data update frequency”).

Regarding claim 9, Stritzel teaches wherein synchronizing the target data in the data cache area to the cloud server after the preset interval comprises: starting a timing when the target data is added to the data cache area; and synchronizing the target data in the data cache 

Regarding claim 19, Stritzel teaches a non-transitory computer readable storage medium, having a plurality of instructions stored therein (see Stritzel [0030]),
wherein the instructions are adapted to be loaded by a processor to:
determine a data type corresponding to target data to be synchronized (see Stritzel [0027], “identify 306 respective objects 108 of the object set 108 as a high-priority object or a regular-priority object”);
determine whether the data type corresponding to the target data is a preset data type (see Stritzel [0027], “identify . . . regular-priority object”);
add the target data to a data cache area when the data type corresponding to the target data is the preset data type (see Stritzel [0043], “regular-priority objects 108 are stored in the object update cache”); and
synchronize the target data in the data cache area to a cloud server after a preset interval (see Stritzel [0043], “according to the regular priority synchronization frequency . . . object update cache 702 may be wholly synchronized with the remote data store,” where [0035] teaches that the remote data store may be a cloud server, because it may be provided by a “cloud service”).

Regarding claim 20, Stritzel teaches an electronic device, comprising a processor and a memory, wherein the memory is configured to store a plurality of instructions (see Stritzel [0053]), and
the processor is configured to load the instructions stored in the memory to:
determine a data type corresponding to target data to be synchronized (see Stritzel [0027], “identify 306 respective objects 108 of the object set 108 as a high-priority object or a regular-priority object”);
determine whether the data type corresponding to the target data is a preset data type (see Stritzel [0027], “identify . . . regular-priority object”);
add the target data to a data cache area when the data type corresponding to the target data is the preset data type (see Stritzel [0043], “regular-priority objects 108 are stored in the object update cache”); and
synchronize the target data in the data cache area to a cloud server after a preset interval (see Stritzel [0043], “according to the regular priority synchronization frequency . . . object update cache 702 may be wholly synchronized with the remote data store,” where [0035] teaches that the remote data store may be a cloud server, because it may be provided by a “cloud service”).

Regarding claim 24, Stritzel teaches wherein adding the target data to the data cache area comprises: copying the target data; and adding the copied target data to the data cache area (see Stritzel [0042]-[0043]).

Regarding claim 25, Stritzel teaches wherein the processor is further configured to load the instructions stored in the memory to: send a data synchronization request carrying the target data to the cloud server to synchronize the target data to the cloud server when the data type corresponding to the target data is not the preset data type (see Stritzel [0042], “high priority objects 108 may be directly synchronized”).

Regarding claim 26, Stritzel teaches wherein the processor is further configured to load the instructions stored in the memory to:
determine a failure reason why the data synchronization request fails to be sent when the data synchronization request fails to be sent (see Stritzel [0025], the high-priority data synchronization request fails to be sent when the “computing resources” do not “remain within an acceptable high-priority data threshold”);
determine whether the failure reason satisfies a preset condition (see Stritzel [0025], “threshold is exceeded”);
add the target data to the data cache area when the failure reason satisfies the preset condition (see Stritzel [0025], “When this threshold is exceeded, the high-priority synchronization may be throttled back to the frequency of the regular-priority synchronization,” where [0043] and [0046] teach that regular-priority synchronization adds the target data to the “object update cache” area); and
synchronize the target data in the data cache area to the cloud server (see Stritzel [0043] and [0046]).

Regarding claim 27, Stritzel teaches wherein the processor is configured to load the instructions stored in the memory to:
determine that the failure reason satisfies the preset condition when the failure reason is that a network state is abnormal or a load of the cloud server is less than a preset threshold (see Stritzel [0025], determining that the failure reason based on a “bandwidth” threshold determines that a network bandwidth state is abnormal); and
synchronize the target data in the data cache area to the cloud server when the network state is recovered or the load of the cloud server is less than the preset threshold (see Stritzel [0043] and [0046], high-priority and regular-priority synchronization resume in response to the “bandwidth” threshold being no longer exceeded, i.e., determining that the network state is recovered).

Regarding claim 29, Stritzel teaches wherein after the target data is added to the data cache area and before the target data in the data cache area is synchronized to the cloud server, the processor is further configured to load the instructions stored in the memory to: update the target data in the data cache area according to changes in the target data when it is detected that the target data changes during the preset interval (see Stritzel [0041]-[0043], target data in the “object update cache” may be updated after it is added to the cache, because “all such updates may be stored upon detecting the update”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 21-22, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Stritzel et al. (US 2014/0172793 A1) as applied to claims 1 and 20 above, and further in view of Brand (US 8,924,511 B2).

Regarding claim 5, Stritzel does not explicitly teach wherein adding the target data to the data cache area comprises:
dividing the target data into a plurality of data blocks; and
assembling the plurality of data blocks to obtain a synchronization command recognizable by the cloud server.
However, Brand teaches wherein adding the target data to the data cache area comprises:
dividing the target data into a plurality of data blocks (see Brand 4:42-50, files marked for synchronization are “divided into variable size blocks”); and
assembling the plurality of data blocks to obtain a synchronization command recognizable by the cloud server (see Brand 5:23-28, “all modified blocks” are assembled to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to divide the target data into data blocks and assemble the data blocks, as taught by Brand, in combination with the techniques taught by Stritzel, because “This approach also reduces the consumption of network bandwidth, as only modified blocks are transmitted over the network” (see Brand 4:62-5:11).
Stritzel as modified teaches adding the synchronization command to a data cache area; and sending the synchronization command for synchronizing the target data in the data cache area to the cloud server (see Stritzel [0043] and Brand 5:23-28, where the synchronization command, as taught by Brand, is added to the “object update cache” and sent to the cloud server taught by Stritzel).

Regarding claim 21, Stritzel as modified teaches wherein assembling the plurality of data blocks comprises:
acquiring a communication protocol document with the cloud server (see Brand 5:29-45, “communication between the device 220 and CSS 240 is performed by means of a cloud transport protocol,” where one of the protocol “messages” is a communication protocol document); and
assembling the plurality of data blocks according to the communication protocol document (see Brand 5:23-45).

Regarding claim 22, Stritzel as modified does not explicitly teach further comprising: encrypting the target data and dividing the encrypted target data into the plurality of data blocks; encrypting the plurality of data blocks, and assembling the plurality of encrypted data blocks to obtain the synchronization command; or encrypting the synchronization command and sending the encrypted synchronization command to the cloud server.
However, Brand teaches further comprising: encrypting the target data and dividing the encrypted target data into the plurality of data blocks; encrypting the plurality of data blocks, and assembling the plurality of encrypted data blocks to obtain the synchronization command; or encrypting the synchronization command and sending the encrypted synchronization command to the cloud server (see Brand 5:12-28, “all modified blocks . . . may be encrypted”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to encrypt and assemble the plurality of data blocks, as taught by Brand, in combination with the techniques taught by Stritzel as modified, because “the operator of the CSS is not considered a trusted party by the device owner. Thus, the encryption key can be known only to the owner of the device 220, thereby preventing even the operator of the CSS 240 from viewing or altering the contents of the stored files (see Brand 5:12-22).

Regarding claim 28, Stritzel does not explicitly teach wherein the processor is further configured to load the instructions stored in the memory to:
divide the target data into a plurality of data blocks; and
assemble the plurality of data blocks to obtain a synchronization command recognizable by the cloud server.
However, Brand teaches wherein the processor is further configured to load the instructions stored in the memory to:
divide the target data into a plurality of data blocks (see Brand 4:42-50, files marked for synchronization are “divided into variable size blocks”); and
assemble the plurality of data blocks to obtain a synchronization command recognizable by the cloud server (see Brand 5:23-28, “all modified blocks” are assembled to obtain the synchronization command that is “transmitted from the device 220 to the [cloud storage system] CSS”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to divide the target data into data blocks and assemble the data blocks, as taught by Brand, in combination with the techniques taught by Stritzel, because “This approach also reduces the consumption of network bandwidth, as only modified blocks are transmitted over the network” (see Brand 4:62-5:11).
Stritzel as modified teaches to add the synchronization command to a data cache area; and send the synchronization command in the data cache area to the cloud server (see Stritzel [0043] and Brand 5:23-28, where the synchronization command, as taught by Brand, is added to the “object update cache” and sent to the cloud server taught by Stritzel).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stritzel et al. (US 2014/0172793 A1) as applied to claims 1 and 6 above, and further in view of Brand (US 8,924,511 B2).

Regarding claim 7, Stritzel does not explicitly teach wherein updating the target data in the data cache area according to the changes in the target data comprises:
dividing the changed target data into a plurality of new data blocks; and
assembling the plurality of new data blocks to obtain a new synchronization command recognizable by the cloud server.
However, Brand teaches wherein updating the target data in the data cache area according to the changes in the target data comprises:
dividing the changed target data into a plurality of new data blocks (see Brand 4:42-50, files “that have been changed . . . [are] divided into variable size blocks”); and
assembling the plurality of new data blocks to obtain a new synchronization command recognizable by the cloud server (see Brand 5:23-28, “all modified blocks” are assembled to obtain a new synchronization command that is “transmitted from the device 220 to the [cloud storage system] CSS”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to divide the changed target data into data blocks and assemble the new data blocks, as taught by Brand, in combination with the techniques taught by Stritzel, because “This approach also reduces the consumption of network bandwidth, as only modified blocks are transmitted over the network” (see Brand 4:62-5:11).
Stritzel as modified teaches updating the synchronization command in the data cache area according to the new synchronization command (see Stritzel [0041]-[0043] and Brand 5:23-28, where the synchronization command used to perform “regular-priority .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Stritzel et al. (US 2014/0172793 A1) as applied to claim 1 above, and further in view of Kasten et al. (US 2005/0165758 A1).

Regarding claim 23, Stritzel does not explicitly teach before determining the data type corresponding to the target data to be synchronized, further comprising: receiving a cache area creation request.
However, Kasten teaches before determining the data type corresponding to the target data to be synchronized, further comprising: receiving a cache area creation request (see Kasten [0024], “receives a request from the application to create a cache.”)
It would have been obvious to one of ordinary skill in the art before the effect filing date of the claimed invention to receive a cache area creation request, as taught by Kasten, in combination with the techniques taught by Stritzel as modified, because “The caching techniques or services utilized within the caching environment of the application provide seamless and transparent access to data residing within the data store while managing the applications' memory usage in optimized manners” (see Kasten [0006]).
Stritzel as modified teaches creating the data cache area based on the cache area creation request (see Stritzel [0043] and Kasten [0024], where the “object update cache” area, taught by Stritzel, is created based on the cache area creation request taught by Kasten).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTOPHER ANDERSEN whose telephone number is (571)270-5743.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kristopher Andersen/Primary Examiner, Art Unit 2158